Citation Nr: 1307081	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from August 1964 to July 1968.  He died in April 2003.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by associating the Veteran's military personnel file with the claims file, requesting identification and releases of medical care providers, obtaining an opinion from a VA examiner and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran died in April 2003; the death certificate lists pulmonary fibrosis as the immediate cause of death with rheumatoid arthritis as the underlying cause, and other significant conditions contributing to death (but not resulting in the underlying cause) were chronic obstructive pulmonary disease (COPD) and asbestos exposure.  

2.  The Veteran was not service-connected for any disability.

3.  The disabilities that caused the Veteran's death were not manifested during the Veteran's military service or for many years thereafter, nor were they otherwise related to the Veteran's service.



CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in January 2005.  The RO provided the appellant with additional notice in July 2008, subsequent to the initial adjudication.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Hupp v. Nicholson, 20 Vet. App. 1, informing her of the requirements of a claim for cause of death based on conditions not yet service-connected.
  
While the July 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in July 2008 and October 2011 supplemental statements of the case, following the provision of notice in July 2008.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained the Veteran's death certificate, service and private treatment records, assisted the appellant in obtaining evidence, and obtained a March 2008 medical opinion.  Per the Board's October 2010 remand, the RO contacted the appellant to obtain outstanding records, to include x-rays and CD scans (as recommended by a VA examiner).  To date, no response has been received from the appellant.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.
 
Laws and Regulations

In a claim received in October 2004, the appellant acknowledged that her husband was not service-connected for any service connected disabilities prior to his death and asserted that it was due to asbestos exposure while serving on board the USS Proctor as a machinist mate.  To support her claim, the appellant cited to the death certificate that reflects asbestos exposure.  

In a claim of service connection for the cause of the veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding asbestos exposure, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1).

Analysis

The Veteran died in April 2003; the death certificate lists pulmonary fibrosis as the immediate cause of death with rheumatoid arthritis as the underlying cause, and other significant conditions contributing to death (but not resulting in the underlying cause) were COPD and asbestos exposure.

The Board first finds that the Veteran's lung disability and arthritis were not manifested during the Veteran's service.  Service treatment records are silent for any complaints, treatments or diagnosis of any lung disability, rheumatoid arthritis or any asbestos-related lung disease.  A July 1965 treatment record shows x-ray examination of the chest was negative.  Overall, lung disability and arthritis were not shown in service.

While not determinative by itself, it is also significant that there is no evidence of lung disability until February 2003 when John H. Chartier, Jr., M.D. mentioned that the Veteran is last seen by a Dr. Hudley in September 2002.  It is unclear to the Board how long Dr. Hudley had been treating the Veteran, but according to the available medical evidence, he was seen approximately 34 years after service.  Additionally, the aforementioned February 2003 treatment record from Dr. Chartier shows a four year past medical history of rheumatoid arthritis (that would date the onset to 1999), which is approximately 31 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the one year presumption for arthritis is not for application.

The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran's lung disability and arthritis manifested during service or within one year of discharge.  The Board acknowledges that the appellant is not claiming that the Veteran had lung disability and arthritis in service, but is rather claiming that the disabilities that caused the Veteran's death are due to asbestos in service.
 
A February 2003 private treatment record from Dr. Chartier is to the effect that the lungs were clear except fine rales.  Another February 2003 treatment record shows decrease airflow with negative rhonchi; and COPD exacerbation with bronchitis as a diagnosis.  On another occasion in February 2003, Dr. Chartier noted lung clearing, some rhonchi with audible cough, negative rales and diagnosed COPD with acute bronchitis exacerbated.  Later that month, lungs were tight, and he again diagnosed COPD exacerbated.  A March 2003 treatment record shows fine rales with deep inspiration.  The Veteran was negative for wheezes and rhonchi.  Dr. Chartier noted status post hospitalization for pulmonary fibrosis exacerbation seems slightly improved. 

On an asbestos questionnaire received in October 2004, the appellant claimed that the Veteran's exposure was from service and marked the appropriate line to indicate that the Veteran was a smoker.  She reported that he smoked a half a pack a day for 30 years.  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A February 2005 letter from Kenneth Bowers, M.D. reveals that a review of chart notes or pulmonary referral notes from January 1989 to January 2002 showed no discussion of asbestos exposure.

The Board notes that the claims file was reviewed by a VA examiner in March 2008.  After reviewing the claims file, the VA examiner stated that the exact duration and indemnity of asbestos exposure is not known from the review of the medical report.  He noted that there is no specific radiographic evidence of asbestosis that has been forthcoming from review of the claims file.  He stated that there is not enough information to make an assessment as to whether asbestosis was clinically present at the time of death or whether asbestosis/asbestos exposure contributed in a direct or measurable manner to the Veteran's death.  He reiterated that there are no radiology reports or evaluations.  Therefore, it was not possible to answer the question without resorting to speculation.  He believed that the Veteran's medical records, including x-rays and CT scans, should be obtained if any were preformed.  He continued that any information as to the duration and intensity or degrees of asbestos exposure would be of use in making the determination as well. 

As noted above, the Board remanded the claim in October 2010 for the RO to ask the appellant to identify and provide medical releases in order to obtain outstanding treatment records.  However, no response was received from the appellant.  Thus, the addendum opinion (discussed below) was based on available evidence of record.

In a February 2011 addendum, the VA examiner noted that physicians did not think asbestos exposure was a significant contributed condition as they would have had some evaluation of his lungs including comments of his chest x-ray (CXR), and more likely than not further diagnostic tests such as computed tomography (CT) of the chest.  He noted that the Veteran was in respiratory failure in the last year of his life as manifested by hypoxia into the low 90s and upper 80s and required a tracheotomy terminally.  Thus, the VA examiner opined that it is less likely than not that asbestos was a significant contributory factor in the Veteran's illness or death. He added that this would affirm the diagnostic sequence of the death certificate of rheumatoid arthritis and pulmonary fibrosis, consistent with rheumatoid lung.  

The Board finds the March 2008 medical opinion with February 2011 addendum to be highly probative.  It is the opinion of a medical professional based on recognition of the fact of asbestos exposure.  Even noting that VA has conceded asbestos exposure, the examiner clearly and persuasively set forth a discussion of reasons for finding that the exposure did not substantially or materially contribute to the Veteran's death.  The Board finds the opinion to be fully adequate and persuasive.  It simply weighs against the appellant's claim.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the appellant's claim.



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


